Citation Nr: 1525406	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  10-39 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a back disability, to include a lipomatous mass and back pain, claimed as related to in-service anal fistula removal.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to April 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

The Veteran seeks service connection for a back disability.  Specifically, he states that he currently has back pain from a lump on his lower back.  He contends that he developed this lump as a result of in-service anal fistula surgery, arguing that the lump and pain resulted from the administration of anesthesia in his back during the procedure.  

Both private and VA medical evidence show that the Veteran has a lump on his back; his private treating physician describes the lump as a "benign 2 x 4 x 5.5 cm lipoma in the subcutaneous soft tissues in the right lower back."  A June 2010 VA examination identified a "horizontal oval lipomatous mass" on the Veteran's right lower back.  The evidence also records the Veteran's complaints of back pain.  

Further, the Veteran's service treatment records show that he underwent anal fistula surgery in February 1982.  The records also indicate that the Veteran was administered a caudal anesthetic; also known as a "caudal block," caudal anesthesia is a "regional anesthesia produced by injection of a local anesthetic in the caudal or sacral canal."  Dorland's Illustrated Medical Dictionary 226 (32nd ed. 2012).  

The only remaining question is whether the Veteran's current mass and back pain are related to his in-service surgery.  Though the Veteran contends that his disabilities are connected, resolution of this question requires medical knowledge or training and is not susceptible to lay opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The two medical opinions in this case, however, are insufficient.  The examiner from the June 2010 VA examination concluded that it is less likely than not that the Veteran's current disabilities are related to his in-service surgery.  He stated that there is "no definitive link between trauma and lipoma formation that has been demonstrated to scientific verification."  He also stated that, "without documentation of ongoing medical care within 5 years of military discharge," it is likely that any complications from the surgery resolved.

This opinion is insufficient.  Evidence of documented continuation of care is not a requirement for a disability to be deemed related to an in-service event.  Further, the examiner did not discuss or take into account the Veteran's statements as to his medical history regarding his mass and back pain.  

In an effort to support his claim, the Veteran submitted a September 2010 letter from his private treatment provider, J.M.G., MD.  Dr. J.M.G.'s opinion, however, is both contradictory and difficult to understand.  He wrote that he was "not of the opinion that [the Veteran's] current pain is related in any way to his anesthetic."  He continued that "it is not a recognized complication of anesthetics to develop paraspinal lipoma," and that the development of such lipomas is "idiopathic rather than related to any specific event."  He concluded, however, by stating (verbatim) that he felt "that there is certainly a 'greater than 50% chance' that the patient current back condition and residuals from the anal fistula surgery related in any way to his military service."  It is not clear whether Dr. J.M.G. was indicating that the Veteran's current disability is related to his active service, especially in light of his preceding, negative statements.  

Given this evidence, the Board believes it prudent to remand the Veteran's claim both to seek clarification from Dr. J.M.G. and to schedule the Veteran for a new examination and opinion before a different examiner.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain clarification from Dr. J.M.G. as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current lipoma and back pain are related to his in-service surgery.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the etiology of his lipoma and back pain.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current lipoma and/or back pain is related to his active service, including his in-service anal fistula surgery.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




